DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 13-15 and 17-33 are pending.
Claims 13-15 and 17-33 are allowed.
Priority
Claims 13-15 and 17-33 are given the benefit of the claim for priority to Application No. 13/439,508, filed 04 April 2012.
Claim Interpretation
The limitation of a pairwise alignment in claim 13 is interpreted in light of the specification at page 24 as being an alignment of one sequence to another.
The limitation of “variant state” in claims 13, 15, and 18 is not defined in the specification and in interpreted as a variant relative to a reference as defined in claim 13.
Terminal Disclaimer
The terminal disclaimer filed on 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,209,130,  8,738,300,  10,604,799,  11,149,308,  and 11,155,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 13-15 and 17-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 5 of U.S. Patent No. 8,209,130 in view of Li et al. 2009a in view of Li et al. 2009b in view of Li et al. 2010  in view of Flicek et al. in view of Danecek et al. in view of Thorne et al. in the Office action mailed 10 December 2021 is withdrawn in view of the terminal disclaimer received 24 February 2022.
The rejection of claims 13-15 and 17-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,738,300 in view of Li et al. 2009a in view of Shendure et al. in view of Li et al. 2009b in view of Li et al. 2010 in view of Flicek et al. in view of Danecek et al. in view of Thorne et al. in the Office action mailed 10 December 2021 is withdrawn in view of the terminal disclaimer received 24 February 2022.
The rejection of claims 13-15 and 17-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,604,799 in view of Li et al. 2009a in view of Li et al. 2009b in view of Li et al. 2010 in view of Flicek et al. in view of Danecek et al. in view of Thorne et al. in the Office action mailed 10 December 2021 is withdrawn in view of the terminal disclaimer received 24 February 2022.
The rejection of claims 13-15 and 17-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of U.S. Patent No. 11,149,308 in view of Li et al. 2009a in view of Li et al. 2009b in view of Li et al. 2010 in view of Flicek et al. in view of Danecek et al. in view of Thorne et al. in the Office action mailed 10 December 2021 is withdrawn in view of the terminal disclaimer received 24 February 2022.
The rejection of claims 13-15 and 17-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,155,863 in view of Li et al. 2009a in view of Li et al. 2010 in view of Flicek et al. in view of Danecek et al. in view of Thorne et al. in the Office action mailed 10 December 2021 is withdrawn in view of the terminal disclaimer received 24 February 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art is Simpson et al. (Genome Research vol. 19, pages 1117-1123 (2009) cited in the Information Disclosure Statement received 25 June 2020. Simpson et al. shows on pages 1118-1119 and Table 3 and Figure 1 analysis of sequence read data from a human individual, generating contigs of the sequence reads, and a confirmatory alignment of the contigs to a human reference genome. Results of the analysis of the contig to reference alignment shows indels, as summarized in Figure 1. Simpson et al. does not show alignment of reads to contigs to generate read to reference descriptions of mutations from the read to contig alignment as recited in independent claims 13 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631